     Case 1:18-cv-00400-HSO-RPM Document 83 Filed 12/14/20 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

ALLSTATE INDEMNITY COMPANY                     §                          PLAINTIFF
                                               §
                                               §
v.                                             §     Civil No. 1:18cv400-HSO-RPM
                                               §
                                               §
LASHONDA JOHNSON, et al.                       §                       DEFENDANTS


                              DEFAULT JUDGMENT

      In accordance with the Order entered herewith granting Plaintiff Allstate

Indemnity Company’s Motion [79] for Default Judgment and Declaratory Judgment

Against All Defendants,

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, judgment is

rendered in favor of Plaintiff Allstate Indemnity Company against Defendants

Lashonda Johnson, Rena Davis, and Tridget Davis (collectively, the “Defendants”),

pursuant to Federal Rules of Civil Procedure 37(b)(2)(A)(vi) and 55(b)(2).

      IT IS, FURTHER, ORDERED AND ADJUDGED that, pursuant to

Federal Rule of Civil Procedure 57 and 28 U.S.C. § 2201, et seq., there is no liability

coverage under Plaintiff Allstate Indemnity Company’s auto insurance policy

designated as Policy No. 810629308 issued to Lashonda Johnson (the “Allstate

Policy”) for the claims of Tridget Davis and Rena Davis against Lashonda Johnson

arising out of the alleged collision described in the complaint filed in the Circuit

Court of Leflore County, Mississippi, by Rena Davis and Tridget Davis against

Lashonda Johnson (the “Davis Lawsuit”).
     Case 1:18-cv-00400-HSO-RPM Document 83 Filed 12/14/20 Page 2 of 2




      IT IS, FURTHER, ORDERED AND ADJUDGED that, Plaintiff Allstate

Indemnity Company owes no duty to defend Lashonda Johnson in the Davis

Lawsuit.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, Plaintiff Allstate

Indemnity Company owes no other duties to Defendants Lashonda Johnson, Rena

Davis, and Tridget Davis, and there are no coverages available for any of the

Defendants under the Allstate Policy.

      SO ORDERED AND ADJUDGED, this the 14th day of December, 2020.


                                        s/ Halil Suleyman Ozerden
                                        HALIL SULEYMAN OZERDEN
                                        UNITED STATES DISTRICT JUDGE




                                         2
